Citation Nr: 0109857	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-01 943A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased disability rating for lumbar 
myositis, status post trauma to the back with lumbar 
radiculopathy, currently evaluated as 20 percent 
disabling.

2. Entitlement to service connection for depression secondary 
to service-connected low back disability.

3. Entitlement to service connection for hypertension 
secondary to service-connected low back disability.

4. Entitlement to service connection for a left hand disorder 
secondary to service-connected low back disability.

5. Entitlement to service connection for a right leg disorder 
secondary to service-connected low back disability.

6. Entitlement to service connection for a neck disorder 
secondary to service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from October 1 to 
November 9, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) following February and December 1999 decisions by a 
VA regional office (RO).  After the case was transferred to 
the Board, the veteran's representative made arguments of 
clear and unmistakable error in a January 1986 rating 
decision that denied service connection for anxiety and 
assigned a 10 percent rating for the veteran's service-
connected low back disability.  Such issues are referred to 
the RO for further adjudicatory action.  

REMAND

Initially, the Board notes that the appellant, through his 
representative's November 2000 presentation to the Board, has 
perfected his appeal of a December 1999 denial of service 
connection for depression, hypertension, a right leg 
disorder, a left hand disorder and a neck disorder, all 
claimed as secondary to the service-connected low back 
disability.  See e.g. Archbold v. Brown, 9 Vet. App. 124 at 
132 (1996) (a statement submitted to the Board may constitute 
a substantive appeal).  

While the Board's jurisdiction has been established, these 
issues must be returned to the RO for additional action 
necessitated by a change in law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, slip op. at 12.  Indeed, 
the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.  

The Board notes that, by the December 1999 decision, the RO 
denied four of the claims of service connection as not well 
grounded.  As such, these issues must be re-adjudicated 
pursuant to the new law cited above.  While the record is not 
entirely clear regarding the basis for the denial of service 
connection for a right leg disorder, the Board believes that 
additional efforts should be undertaken with respect to this 
issue to ensure compliance with the new law.  In short, the 
record is lacking as to each of the service connection 
claims, including the right leg claim.  This is so because 
medical evidence has not been obtained on the question of 
nexus between current disability and the previously service-
connected low back disability, which is the essence of the 
veteran's claims.  In view of the above, the Board deems such 
opinion evidence to be necessary to make a decision on the 
appellant's claims for service connection.  

It has also been argued that records utilized by the Social 
Security Administration (SSA) in arriving at a favorable 
decision may support the appellant's VA claims.  The 
veteran's representative has consequently requested that 
these records be obtained.  Since the SSA records may be 
relevant to the pending appeal, the Board concludes that they 
should be obtained.  See Baker v. West, 11 Vet. App. 163 at 
169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).

In order to ensure due process in this case and in an effort 
to assist the appellant in the development of his claims, 
this case is REMANDED for the following actions:

1. The RO should ask the appellant, with 
the assistance of his representative, 
to identify dates, locations and names 
of all government and/or private 
health care providers and/or 
facilities where he has been treated 
for the disabilities at issue.  The RO 
should make arrangements to obtain all 
medical records from all the sources 
reported by the appellant.  If private 
medical treatment is reported and 
those records are not obtained, the 
appellant and his representative 
should be informed and afforded an 
opportunity to obtain the records.  In 
addition, efforts should be undertaken 
to obtain all relevant SSA records.  
Efforts to obtain any records that are 
not already on file should be 
documented and any evidence received 
in response to the RO's requests 
should be associated with the claims 
folder.  The RO should also ensure 
that every non-English document in the 
claims file is translated into 
English, including a March 18, 1987, 
statement by the veteran and a medical 
report received May 12, 1987.  

2. Upon completion of the above, the RO 
must review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully satisfied.  As for the service 
connection claims, examinations should 
be conducted and medical opinions 
should be sought to ascertain whether 
any of the alleged disabilities are 
attributable to military service.  
Medical opinions should also be sought 
as to the medical probabilities that 
each claimed disability was caused or 
made worse by service-connected low 
back disability.  If no disability is 
found, or no link to military service 
or service-connected disability is 
found, such findings and conclusions 
should be affirmatively stated by the 
examiner(s).  

3. With respect to the service-connected 
low back disability, the appellant 
should be scheduled for a VA 
examination, which may be conducted in 
conjunction with the examination(s) 
requested in paragraph 1 above.  The 
claims folder and a copy of this 
remand must be made available to, and 
reviewed by the examiner prior to the 
examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  The report of 
examination should be comprehensive 
and include a detailed account of all 
manifestations of relevant pathology 
found to be present, including loss of 
motion and any functional impairment.  
Specifically, the examiner should 
provide a description of the effect of 
any pain on the function and movement 
of the lumbar spine.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995); See 
38 C.F.R. § 4.40 (2000) (functional 
loss may be due to pain, supported by 
adequate pathology); see also Arnesen 
v. Brown, 8 Vet.App. 432 (1995).  In 
particular, functional losses, such as 
that due to pain, weakness, etc., 
should be equated to additional 
limitation of motion.  DeLuca, supra.  
In addition, the examiner is requested 
to provide an opinion regarding the 
presence and relationship between 
arthritis in the lumbar spine and the 
service-connected disability.  If 
arthritis is viewed as being related 
to service-connected disability, the 
opinion regarding overall impairment 
should take into account functional 
losses due to arthritis.

4. Following completion of the foregoing, 
the RO should review the claims folder 
and ensure that all of the requested 
actions have been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
taken, including the return of the 
examination report to the examining 
physician(s), if necessary.  Stegall 
v. West, 11 Vet.App. 268 (1998).

5. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the issues here 
in question.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  After the 
appellant and his representative have been given an 
opportunity to respond to any supplemental statement of the 
case, the claims folder should be returned to the Board for 
completion of appellate review, if in order.  The appellant 
need take no action until otherwise notified.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


